DETAILED ACTION
	Claims 1, 4, 5, and 11-20 are pending. Claim 1 has been amended, claims 2, 3, and 6-10 have been canceled, and claims 11-20 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “according to claim 1, wherein at least one of the two or more pigments each having the phthalocyanine backbone is a pigment selected from the group consisting of C.I. Pigment Blue 15, C.I. Pigment Blue 15:6, C.I. Pigment Blue 15:4 and C.I. Pigment Blue 16”. However, claim 1 requires C.I. Pigment Blue 15 and does not recite C.I. Pigment Blue 15:6. Therefore, claim 12 fails to include all the limitations of claim as well as fails to further limit it. Claim 13 recites “according to claim 1 or 2, wherein one of the two or more pigments each having the phthalocyanine backbone is C.I. Pigment Blue 15”. However, claim 1 already requires at least one of the pigments to be C.I. Pigment Blue 15 and therefore claim 13 fails to further limit claim 1. Further, claim 2 has been canceled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, the Examiner is interpreting claims 12 and 13 as each being dependent from claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, 14, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishiro et al. (JP09095638). Translation previously provided.
Fujishiro et al. teaches a material for forming a blue image and color filter and capable of producing a color display [abstract] (claims 14, 15, 17, and 19) in Examples 1-8: 9,9-Bis[4-(2-Hydroxy-3-acryloyloxypropyl oxyiodide) (l) 30 parts by weight of polycondensation things (NIPPON STEEL CHEMICAL CO., LTD. V-259M, 55 % by weight of solids concentration) of the phenyl] and an aromatic acid anhydride (resin), and 7 parts by weight of dipentaerythritol hexaacrylate (Nippon Kayaku DPHA) (polymerizable compound), 3.5 parts by weight of 3,3',5,5'-tetramethyl diphenyl- 4',4'-diglycidyl ether (Nippon Kayaku YX4000H), 2-methyl-1-[4-(methylthio) phenyl]-2-Mon Foley ******- 1 (Ciba-Geigy IRGACURE 907) (polymerization initiator) -- and the amount part of 2-(4-methoxystyryl)-4,6-bis tri klor methyl-1,3,5-triazine duplexs (TAZ-110 by green chemistry incorporated company), 57.5 parts by weight of Propylene Glycol monomethylether acetate was mixed to prepare a photosensitive resin solution. On the other hand, C. I. pigment blue 15:6 and C. I. pigment blue 15:2 (claims 11 and 12) of blue pigment as color material are used in the proportions shown in Table 1. These were finely dispersed in 400 parts by weight of Propylene Glycol monomethylether acetate together with a pigment derivative and a nonionic dispersant for dispersion stabilization to prepare a blue pigment dispersion. Next, the above photosensitive resin solution and blue pigment dispersion were mixed so as to have a pigment / resin weight ratio (P / B) shown in the following Table 1 [0044-0046]:

    PNG
    media_image1.png
    331
    540
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    315
    418
    media_image2.png
    Greyscale
[0050].
Claims 11, 12, 14, 15, 17, and 19 are rejected under 35 U.S.C. 102(a) as being anticipated by Shimizu et al. (U.S. 2008/0170187).
	Shimizu et al. teaches in Example 1, a blue coloring composition to be employed for the manufacture of a color filter (claims 14 and 17) was prepared according to the following procedures. A mixture having the following composition was homogeneously stirred and then, by making use of an Eiger mill (Eiger Japan Co., Ltd.; "Mini-model M-250, MKII") using zirconia beads having a diameter of 1 mm, the dispersion of the components of the composition was performed for 2 hours and the resultant product was subjected to filtration by making use of a 5 μm aperture filter to obtain a pigment dispersion:

    PNG
    media_image3.png
    300
    408
    media_image3.png
    Greyscale
[0139] (claims 11 and 12). Then, a mixture having the following composition was homogeneously stirred and the resultant mixture was subjected to filtration by making use of a 1 μm aperture filter to obtain a photosensitive coloring composition:

    PNG
    media_image4.png
    219
    422
    media_image4.png
    Greyscale
 [0142] (claims 11 and 12). Thereafter, 0.5 parts of an anone solution containing 1% of hydroquinone was added to the aforementioned blue coloring composition to obtain the blue photosensitive coloring composition of this example [0137-0142]. Shimizu et al. also teaches a semitransmissive type liquid crystal display device provided with the aforementioned color filter substrate [0023] (claims 15 and 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (JP09095638).
With regard to claims 13, 16, 18, and 20, Fujishiro et al. teaches the above example compositions, color filters, and displays thereof but does not teach in which one of the blue pigments having the phthalocyanine backbone is C.I. Pigment Blue 15.
However, Fujishiro et al. teaches the present invention relates to a blue image forming material containing a photosensitive resin and a pigment, wherein the blue pigment is a mixture of α-copper phthalocyanine blue and ε-copper phthalocyanine blue [0016] wherein specific examples of the α-copper phthalocyanine blue include C. I. pigment blue 15…C. I. pigment blue 15:2 and the like [0018]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute C.I. pigment blue 15:2 used in the examples with a different α-type blue pigment such as C.I. pigment blue 15 and arrive at the instant claimed resin, color filter, and display thereof through routine experimentation of substituting equally suitable groups.
Claims 1, 4, 5, 13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (U.S. 2008/0170187).
With regard to claims 13, 16, 18, and 20, Shimizu et al. teaches the above photosensitive coloring composition but does not teach when at least one of the phthalocyanine pigments is C.I. Pigment Blue 15.
However, Shimizu et al. teaches specific examples of the organic pigment include Pigment Blue <C.I.> 15 [0068-0069] among others. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute C.I. Pigment Blue 15:6 used in Example 1 with a different phthalocyanine pigment such as Pigment Blue C.I. 15 and arrive at the instant claimed resin, color filter, and display thereof through routine experimentation of substituting equally suitable groups.
With regard to claims 1, 4, and 5, Shimizu et al. teaches a photosensitive coloring composition which comprises a photo-polymerizable monomer, a resinous binder, a polymerization initiator, a coloring agent and a solvent, a color filter substrate formed by the employment of the aforementioned photosensitive coloring composition, and a semitransmissive type liquid crystal display device provided with the aforementioned color filter substrate [0022-0024]. Shimizu et al. also teaches specific examples of the coloring agent preferably uses pigments, more preferably organic pigments [0066] wherein specific examples of the organic pigments include Pigment Blue <C.I.> 15, 15:4, and 16 [0068-0069] among others. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Shimizu et al. to include a coloring agent selected from C.I. Pigment Blue 15 and C.I. Pigment Blue 15:4 and/or 16 through routine experimentation based on combining and/or substituting equally suitable components and arrive at the instant claims with a reasonable expectation of success.
Response to Arguments
Due to the amendment filed May 17, 2022 of instant claim 1, the 102(a)(1) and 103 rejection over Fujishiro has been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1.
Applicant's arguments regarding new claims 11-20 have been fully considered but they are not persuasive. Applicant argues Fujishiro does not teach or suggest a blue curable resin composition in which two or more pigments each having a phthalocyanine backbone are the only pigments in the composition. Fujishiro solves a problem of providing a color filter by mixing copper phthalocyanine bleu with indanthrone blue, see abstract. Thus, indanthrone blue pigment is required.
The Examiner respectfully disagrees. Fujishiro et al. (JP09095638) teaches a mixture of α-copper phthalocyanine blue and ε-copper phthalocyanine blue [abstract] and demonstrated as being the only pigments in Examples 1-8 [0050]. The Examiner would like to note that Fujishiro JP09197663 previously cited at the end of the Non-Final Office Action as being pertinent prior art for anticipation over claim 1 requires an indanthrone blue pigment. This prior art is no longer considered anticipatory or obvious over the instant claims.
	Due to the amendment of the abstract, the objection to the specification has been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2014/0346416, JP2015189841, and JP2012088423 anticipate at least claim 11 and WO2016163351 (U.S. 2018/0095205 is English translation) and JP2005316388 are obvious over the instant claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722           

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722